Exhibit 99.11 Name Scheduled Amount POC POC Amt Class 4 Claim Amount Comments 116 Renner Partners, LLC $ 4 $ $ Lease DebtObjection has been filed Aberdeen Township Police Department $ $ Deferred Warranty Absolute Sales International (v) $ $ trade payable Advanced Electronic Design $ 26 $ $ trade payable Advanced Image Tek $ $ trade payable Alaska State Patrol $ $ Deferred Warranty ALPHA CAPITAL $ $ Broker ALPINE SECURITIES $ $ Broker American Express Travel Related Services Co., Inc. $ 33 $ $ trade payable AMERIPRISE FINANCIAL $ $ Broker Ancom Communications, Inc. (v) $ $ trade payable Antrim County Sheriff $ $ Deferred Warranty Arizona State University PD $ $ Deferred Warranty Arizona State University PD $ $ Installations Arkansas City Police Department $ 66 $ $ Deferredwarranty Arroyo Grande Police Dept $ $ Deferred Warranty Asheville Airport Police Department $ $ Deferred Warranty ASI $ $ trade payable ASSENT $ $ Broker AT&T $ $ trade payable AT&T $ $ Utility services ATMOS ENERGY $ 8 $ $ trade payable Avatar Engineering, Inc. $ $ trade payable Avnet, Inc. $ 30 $ $ trade payable Balcones Heights Police Department $ $ Deferred Warranty Ball Police Department $ $ Deferred Warranty Barberton Police Department $ $ Deferred Warranty Beaufort Police Department $ $ Installations Bell Microproducts $ $ trade payable Belleville Police Department $ $ Deferred Warranty Beloit Police Department $ $ Deferred Warranty Benton County Sheriff's Office $ $ Deferred Warranty Benton County Sheriff's Office (WA) $ $ Deferred Warranty Berkeley Heights Police Dept $ $ Deferred Warranty Big Rapids PD $ $ Deferred Warranty Bill Ireland & Associates, Inc. $ $ trade payable Bloomfield Police Department $ $ Deferred Warranty Blue Ridge Parkway HQ $ $ Deferred Warranty Blytheville Police Department $ $ Deferred Warranty BMO NESBITT BURNS INC. $ $ Broker BNY MELLON $ $ Broker Bob Allen Ford $ $ trade payable Boone Brothers Roofing, Inc. $ $ trade payable Borough of Fair Lawn, New Jersey (Police Department) $ 70 $ $ Deferred Warranty Borough of West Chester/West Chester PD $ 20 $ $ Deferred Warranty.Debtor has objected to Claim. Borough of Woodbury Hts PD $ $ Installations Boswell Police Department $ $ Deferred Warranty Brentwood PD $ $ Deferred Warranty Brentwood PD $ $ Installations BROWN BROTHERS HARRIMAN & CO. $ $ Broker BUSE INDUSTRIES, INC. $ 19 $ $ trade payable CBIZ MHM, LLC $ $ trade payable CDW $ $ trade payable Cedar Rapids Police Department $ $ Deferred Warranty Charles County Sheriffs Office $ $ Deferred Warranty CHARLES SCHWAB & CO. $ $ Broker Charleston Light & Siren, LLC $ $ trade payable Childress, Dave $ $ Unsecured portion of wage claim. Childress, Shane $ $ trade payable CIBC WORLD MARKETS $ $ Broker Circuit Design Specialties, Inc. $ 63 $ $ trade payable/scheduled as CDS CITIGROUP GLOBAL MARKETS $ $ Broker City of Eagle Grove, Iowa ( Police Department) $ 58 $ $ Deferred Warranty.Debtor has objected to Claim. City of Jacksonville (Police Department) $ 31 $ $ Deferred Warranty.Debtor has objected to Claim. City of Lenexa $ $ trade payable City of Pineville, Louisiana (Pineville Police Department) $ 64 $ $ Deferred Warranty Comal County Sheriff's Office $ $ Deferred Warranty Communications & Emergency Products, Inc $ $ Deferred Warranty Computershare $ $ Transfer Agent for pulbicly traded stock. For notice purposes only Computershare Inc. $ $ trade payable Conference America $ $ Services Conference America $ $ trade payable Consensus Research Group Inc. $ $ trade payable Contract Furnishings, Inc. $ $ trade payable Copley Township Police Dept $ $ Installations Council Bluffs Police Department $ $ Deferred Warranty Crane Police Department $ $ Deferred Warranty Cranford Police Department $ $ Deferred Warranty Creative Comm. Sales & Rentals $ $ trade payable Crutchfield $ $ trade payable Damian Gilsenan dba Sleight Consulting $ 14 $ $ trade payable DC Consulting LLC $ 56 $ $ trade payable Dell, Inc. $ 17 $ $ trade payable Department of Information Resoures $ 59 $ $ trade payable Developed Dimension Info Tech $ $ Deferred Warranty DHS/Customs and Border Protection $ $ Deferred Warranty DHS/Customs and Border Protection $ $ Installations Diboll Police Department $ $ Deferred Warranty Digi-Key $ 41 $ $ trade payable DIGITAL SAFETY TECHNOLOGIES $ $ For Notice Purposes Only Douglas R Knop Agency $ $ trade payable Dover Police Department $ $ Deferred Warranty Dugway Proving Grounds $ $ Deferred Warranty Durango Police Department $ $ Deferred Warranty Durango Police Department $ $ Installations E*TRADE SECURITIES LLC $ $ Broker East Brandywine Township Police $ $ Deferred Warranty Elsevier, Inc. $ $ trade payable Eurotech $ $ Inventory not received Fab Tech, Inc. $ 40 $ $ trade payable Falcon Design & Manufacturing $ $ trade payable Falls Church Police Department $ $ Deferred Warranty Falls Church Police Department $ $ Installations FedEx Freight, Inc. $ 15 $ $ trade payable FedEx Office $ 24 $ $ trade payable FedEx Tech Connect, Inc. as assignee of FedEx Express/Fed Ex Ground $ 34 $ $ trade payable Fin-Con Assembly Group $ 55 $ $ trade payable FIRST CLEARING $ $ Broker FIRST SOUTHWEST COMPANY $ $ Broker Fleet Auto Supply:Trumbull PD - CT $ $ Deferred Warranty Forest Park Police Department $ $ Deferred Warranty Fort Polk Police Department $ $ Deferred Warranty Fort Sill Police Department $ $ Deferred Warranty Fruitland Police Department $ $ Deferred Warranty Ft. Polk Police Department $ $ Deferred Warranty Future Electronics Corp. $ 2 $ $ trade payable Gaithersburg Police Department $ $ Deferred Warranty Garden City Police Department $ $ Deferred Warranty General Communications, Inc. $ $ trade payable Gilberts Police Department $ $ Deferred Warranty Gillespie County Sheriff's Dept $ $ Deferred Warranty Global Mounting Solutions, Inc. $ $ trade payable GOLDMAN SACHS EXECUTION & CLEARING $ $ Broker Granby Police Department $ $ Deferred Warranty Grand Haven Department of Public Safety $ $ Deferred Warranty Graybill Communications $ $ Deferred Warranty Great Falls Police Department $ $ Deferred Warranty Gregg County Sheriff's $ $ Deferred Warranty Grosse Pointe Shores Police $ $ Deferred Warranty Guernsey County Sheriff $ $ Deferred Warranty Hammond Police Department $ $ Deferred Warranty Heartland Consulting Group, Inc. $ $ trade payable Henderson County Sheriff's Department $ $ Deferred Warranty Hendersonville Police Department $ $ Deferred Warranty High Point Police Department $ $ Deferred Warranty HOLD BROTHERS INVESTMENT SVCS. $ $ Broker Hollywood Park Police Department $ $ Deferred Warranty Homewood Police Department $ $ Deferred Warranty Homewood Police Department-AL $ $ Installations ICF Industries, Inc. $ $ trade payable Industrial Communications $ $ trade payable INTERACTIVE BROKERS LLC $ $ Broker INVESTORS INDEPENDENT TRUST CO. $ $ Broker Iron Mountain Off-Site Data Protection $ $ trade payable IROQUOIS MASTER FUND, LTD. $ $ Broker J & J Printing $ $ trade payable J.J.B. HILLIARD $ $ Broker J.P. MORGAN CLEARING CORP. $ $ Broker Jake's Industrial $ 21 $ $ trade payable James City County Police Department $ $ Deferred Warranty JANNEY MONTGOMERY SCOTT LLC $ $ Broker JEFFERIES & COMPANY $ $ Broker Johnson County Wastewater $ $ Services Johnson County Wastewater $ $ trade payable JP MORGAN $ $ Broker Kalamazoo County Sheriff's Department $ $ Deferred Warranty Kansas City Power & Light $ $ trade payable Kansas City Power & Light $ 27 $ $ Utility Services Kenilworth Police Department $ $ Deferred Warranty Kingsland Police Department $ $ Deferred Warranty Korra, Rohit $ $ trade payable Lake Quivira Police Department $ $ Deferred Warranty Lawton Police Department $ $ Deferred Warranty LEHMAN BROTHERS INC $ $ Broker Levi's Towncar Service $ $ trade payable Linden Police Department $ $ Deferred Warranty LogMeIn, Inc. $ $ trade payable Loughran, John $ $ Expenses Loxley Police Department $ $ Deferred Warranty LPL FINANCIAL $ $ Broker Lyon County Sheriffs Office $ $ Deferred Warranty Magtek, Inc. $ $ trade payable Manchester Police Department $ $ Deferred Warranty Marion Police Department $ $ Deferred Warranty Marketwire Inc. $ 47 $ $ trade payable MARSCO INVESTMENT CORPORATION $ $ Broker Mason, Roger L $ $ Director Fee McKenna, Christian - Expenses $ $ trade payable McMaster-Carr Supply Company $ 18 $ $ trade payable Mecosta County Sheriff $ $ Deferred Warranty Meritex, Inc. $ 38 $ $ Amended and replaced by POC number 79. Meritex, Inc. 79 $ $ Lease Claim MERRILL LYNCH $ $ Broker Metal Product Company $ 6 $ $ trade payable Metra Electronics, Corp $ 62 $ $ trade payable Metro Police Fiscal Department $ $ Deferred Warranty Metropolian Govt of Nashville (Police Department) $ 65 $ $ Deferred Warranty.Debtor has objected to Claim. MNJ Tech $ 36 $ $ trade payable Monroe Police Department $ $ Deferred Warranty MORGAN KEEGAN & CO. $ $ Broker MORGAN STANLEY SMITH BARNEY $ $ Broker Mouser Electronics $ $ trade payable Muskogee County Sheriff's Office $ $ Deferred Warranty N.Carolina Revenue Dept 72 $ $ Unsecured portion of tax claim. NASDAQ Stock Market LLC $ $ trade payable NATIONAL BANK FINANCIAL. $ $ Broker NATIONAL FINANCIAL SVCS LLC $ $ Broker Nevco Inc. $ $ trade payable New Buffalo Police Department $ $ Deferred Warranty Newark Police Department $ $ Deferred Warranty Newark Police Department $ $ Installations Nicholl, David H $ Unsecured portion of wage claim Nicholl, Matt $ $ Wage Claim was fully paid Niles City Police Department $ $ Deferred Warranty Nisqually Police Department $ $ Deferred Warranty Northfield Police Department $ $ Deferred Warranty OHS-Compcare, LLC $ $ trade payable OPPENHEIMER & CO. INC. $ $ Broker Orange County Sheriff's Office $ $ Deferred Warranty Orono Police Department $ $ Deferred Warranty Osceola County Sheriff's Office $ $ Deferred Warranty Owen, David C. $ $ Unsecured portion of wage claim Owen, Laura $ $ Unsecured portion of wage claim Pacific NW Marketing. $ 67 $ $ trade payable Palm Bay Police Department $ $ Deferred Warranty PANAVISE PRODUCTS, INC. $ $ trade payable PAULSON INVESTMENT CO INC $ $ Broker PC Connection $ $ trade payable Pearson, Kristopher $ 16 $ $ Paid per Court Order PENSION FINANCIAL SVCS CANADA $ $ Broker PENSON FINANCIAL SERVICES $ $ Broker PERSHING LLC $ $ Broker Pickerington Police Department $ $ Deferred Warranty Plastic-Metals Technologies, Inc. $ 61 $ $ trade payable Plymouth Police Department $ $ Deferred Warranty PMC Associates $ $ trade payable Polsinelli Shughart $ 22 $ $ trade payable Pottawatamie County Sheriff's Office $ $ Deferred Warranty Praetorian Group, Inc. $ 60 $ $ trade payable Premier Vehicle Installation $ $ trade payable Primera Technology, Inc. $ $ trade payable PRIMEVEST FINANCIAL SERVICES $ $ Broker Procom Corporation $ $ Deferred Warranty Quality Printing $ $ trade payable R.E.M. Communications Inc. $ $ trade payable Radco Communications Inc. $ $ trade payable Radioland Inc. $ $ Deferred Warranty Ralston Police Department $ $ Deferred Warranty Ramsey Police Department $ $ Deferred Warranty Ramsey Police Department $ $ Installations Ray O' Herron Co. Inc. $ $ trade payable RAYMOND JAMES & ASSOCIATES $ $ Broker Raytheon-JPS Communications Inc. $ $ Deferred Warranty RBC CAPITAL MKTS CORP $ $ Broker RBC DOMINION SECURITIES. $ $ Broker Red Lodge Police Department $ $ Deferred Warranty Rehoboth Beach Police Department $ $ Deferred Warranty RELIANCE TRUST COMPANY $ $ Broker RESEARCH CAPITAL CORPORATION $ $ Broker Reyes, Nicholas $ $ Expenses RIDGE CLEARING & OUTSOURCING SOLUTIONS $ $ Broker ROBERT W. BAIRD & CO. INC. $ $ Broker Rock Springs Police Department $ $ Deferred Warranty Roselle Park Police Department $ $ Deferred Warranty RR DONNELLEY RECEIVABLES, INC. $ $ trade payable Rutland Police Department $ $ Deferred Warranty S & P Communications. (dba) $ $ trade payable S. Carolina Revenue Dept 32 $ $ Unsecured portion of tax claim. Santa Fe Distributing $ 1 $ $ trade payable Schendel Pest Services $ 42 $ $ trade payable SCOTIACAPITAL INC. $ $ Broker SCOTTRADE INC $ $ Broker Securities & Exchange Comm $ $ For notice purposes Security Research Associates, Inc. $ $ trade payable SecurityStockWatch.com $ 51 $ $ trade payable Sensata Technologies $ 7 $ $ trade payable SHAREBUILDER SECURITIES CORPORATION $ $ Broker Shareholder.com $ $ trade payable Shepherdsville Police Department $ $ Deferred Warranty Showlei Associates 43 $ $ duplicate of POC 37 Showlei Associates $ 37 $ $ trade payable Shred-it $ 35 $ $ trade payable Siren Police Deaprtment $ $ Deferred Warranty Six Rivers Communications $ $ Installations Skyline Displays Heartland, Inc. $ 45 $ $ trade payable Smileys Tire & Auto Inc $ $ trade payable Sorbothane Inc. $ $ trade payable South Plains Communications:Potter Count $ $ Deferred Warranty SOUTHWEST SECURITIES $ $ Broker Sprint $ 23 $ $ Services Stambaugh, Larry G $ $ Director Fee Standard Coffee Service Co $ $ trade payable Standguard Water $ $ Trade Payable Starling, Pam $ $ trade payable STEPHENS INC. $ $ Broker STERNE AGEE & LEACH INC. $ $ Broker STIFEL NICOLAUS & CO. $ $ Broker Syracuse Police Department $ $ Deferred Warranty TD AMERITRADE CLEARING $ $ Broker TD WATERHOUSE $ $ Broker Teague Electric Construction, Inc. $ $ trade payable TERRA NOVA FINANCIAL $ $ Broker Terremark (formerly Data Return LLC) $ $ trade payable Texas Communications, Inc. $ 48 $ $ trade payable The Cambridge Group, Inc. $ $ trade payable The NetMark Group. $ $ trade payable Third Creek Advisors, LLC $ 46 $ $ trade payable Tietech $ $ Inventory & Development not yet received Titusville Police Department $ $ Deferred Warranty Total Com Inc.(v) $ 57 $ $ trade payable TRADESTATION SECURITIES $ $ Broker Triangle Communications, LLC $ $ trade payable TriSquare Communications $ $ Inventory not yet received Trumbull Police Department $ $ Deferred Warranty TW TELECOM $ $ trade payable Tyco Electronics Corporation $ $ trade payable UBS FINANCIAL SERVICES INC. $ $ Broker UBS SECURITIES LLC $ $ Broker Uline $ 39 $ $ trade payable Ultra Strobe Communications, Inc. $ $ trade payable UNC-Greensboro $ $ Deferred Warranty Unisource Document Products $ 44 $ $ trade payable United Office Products, Inc. $ $ trade payable University of Texas El Paso Police Depar $ $ Deferred Warranty University of Wyoming $ $ Deferred Warranty USAA BROKERAGE SERVICES $ $ Broker USAA Life Insurance Company $ $ trade payable VANGUARD BROKERAGE SERVICES $ $ Broker Venture Industrial Products, Inc. $ $ trade payable Vermillion Police Department $ $ Deferred Warranty Water District No. 1 $ $ Services WEDBUSH MORGAN SECURITIES INC. $ $ Broker Weldex Corporation $ $ trade payable WELLS FARGO INVESTMENTS $ $ Broker Westhampton Beach Police Dept $ $ Deferred Warranty Whitaker, Kathryn E. $ $ trade payable White Oak Police Department $ $ Deferred Warranty Whitewater Wireless $ $ Deferred Warranty WILSON-DAVIS & CO. $ $ Broker Winona County Sheriff's Department $ $ Deferred Warranty Wireless Plus:Hendersonville PD, TN $ $ Deferred Warranty Woodbury Police Department $ $ Deferred Warranty Yakima Training Center $ $ Deferred Warranty York Contractors Inc. $ $ trade payable TOTALCLAIMS $ $ $ Initial Potential Available Cash $ Dividend $
